                                    Case 20-13363-PGH                              Doc 4          Filed 03/12/20                Page 1 of 1



                                                                  United States Bankruptcy Court
                                                                            Southern District of l'lorida
                                                                                                                               Case No            6.q-BA€-                    F6A
                                                                                                                               Chapter             11


                                                            LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(aX3.t for filing in this Chapter 1 1 Case


 Name and last known address or place                          of         Security Class Number of Securities                                 Kind of Interest
 business of holder

 Giselle Hernandez
 2646 Sherman St.
 Hollywood, FL 33020


DECLARATION UNDER PENALTY OF PERIURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the tbregoing List of Equity Security Holders and ttrat it is true and correct to the best of my information and belief.




 Date                                                                                 signarure,"r,SSEH$         OUI
                                                                                              'qlstrtLE HeBlltll
            March 12, 2020
                                                                                                                         r{€rtNlvc@
                        PenuLa*   for making d.fdlse   stateme ,tt o.f   concealtugrp;:r:A               to $5O0,000 or imprisonment   ftr   up to 5   yers or both.
                                                                                             uf,i;r"*X




Sheet 1   of I in List of Ecluity Security Holders
Sottware Copyright {c) '1996-2019 Best Case, LLC - lM.bestcase.com                                                                                                     Best Case Bankruptcy
